Citation Nr: 1023386	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from February 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied service connection for both right hand 
frostbite residuals and posttraumatic stress disorder (PTSD).  
In July 2008, the Veteran was found to be incompetent for 
Department of Veterans Affairs (VA) purposes.  In August 
2009, the RO granted service connection for post-operative 
right hand Dupuytren's contracture residuals, frostbite 
residuals, long, ring, and little finger ankylosis, and thumb 
and index finger limitation of use; assigned a 40 percent 
evaluation for that disability; and effectuated the award as 
of June 5, 2006.  In May 2010, the Veteran submitted a Motion 
to Advance on the Docket.  In June 2010, the Board granted 
the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that service connection for chronic PTSD 
is warranted as the claimed disorder incurred as the result 
of his combat-related experiences in the European Theater of 
Operations during World War II.  

A September 2009 VA treatment record states that the Veteran 
was a patient at the Pine View Healthcare Center.  In 
reviewing the clinical documentation of record, the Board 
observes that the Veteran has apparently been confined to the 
Pine View Healthcare Center for several years.  Clinical 
documentation of the cited treatment has not been associated 
with the claims files.  The VA should obtain all relevant 
private treatment records which could potentially be helpful 
in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of PTSD.  An authorization to 
release records from Pine View Healthcare 
Center should specifically be requested 
or in the alternative, the Veteran can 
provide the records directly to VA.  Upon 
receipt of the requested information and 
the appropriate releases, contact the 
Pine View Healthcare Center and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic PTSD.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

